Title: To Thomas Jefferson from Ezekel Pitman, 7 February 1809
From: Pitman, Ezekel
To: Jefferson, Thomas


                  
                     Honord Sir/ 
                     City of Washington Febry. 7th. 1809—
                  
                  On the perusal of those few lines, I hope you will pardon me, Should you consider me, an intruder—I Should not presume, to intrude on your honor, by any means whatever I came on to this City, a twelvemonnth last May, purposely to work for the United States, as Black Smith, and have performed my duty, as Such, in the Navy Yard, untill October last, since which time, my health has been too much impaired, to conduct business any longer, I am also now, far advanced in age, so that I cannot work.—I make this application, Mr. Jefferson, that I may be enabled through your assistance, to convey me home to my family, whom I have left seven hundred miles behind me, I have my papers with me, and should you think proper, Mr. Jefferson, to Read, or look over them, I shall be happy, to beg your perusal of them—I came here under Commodore Preble, which you will find on reading my paper—I am destitute of every necessary in life, having not been able to work this winter, and am at this present time, owing for board, and lodging, and no means to defray it—I enavitably must perish, unless I can have some immediate assistance, being an old Man; and a great way from my home.—I have also a large family of Children, and in this Place, I have neither Relations, nor friends. I conclude and Remain Mr. Jefferson beging for every Remission
                  Your Obent. Servant
                  
                     Ezekel Pitman 
                     
                  
               